Citation Nr: 1434200	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-01 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

This claim was remanded in February 2011 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back condition was noted on entrance into active service.  

2.  The competent and credible evidence of record shows that the Veteran's preexisting lower back condition did not increase in severity beyond the natural progress of the disorder during active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated April 2008 and February 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal in April 2011 and an addendum to the examination in November 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that during active service, a preexisting back condition worsened in severity due to the physical demands of boot camp.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).  Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

A Veteran is presumed in sound condition except for defects noted when examined, accepted, and enrolled for service.  Noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of the conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2013). 

If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service connection for aggravation of that disability.  The burden falls on the Veteran to establish aggravation.  If the Veteran establishes aggravation, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing disability.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Board finds that the Veteran's lower back condition was noted upon entrance to service as shown on a January 1966 induction examination report, and therefore the presumption that he was in sound condition upon entrance into service did not attach to the lower back condition.  The Board notes that the Veteran underwent an induction examination in January 1966 where he reported that he had a history of back problems.  Attached to the Veteran's induction examination were two reports from private physicians that had treated the Veteran for a lower back condition.  

A May 1964 letter from Dr. M.H., reported that the Veteran had injured his back while working at a gas station lifting truck tires.  Dr. M.H., noted symptoms of a dull aching pain in the lower back which was accentuated by bending, lifting or stepping off a curb.  Physical examination showed a slight right dorsal lumbar curve, a mild asymmetry, and tension left sacrospinalis, with sensitivity on lumbosacral articulation.  Normal mobility in lateral flexion and extension were noted with a mild flattening of the lumbar spine in forward flexion.  An X-ray impression reported that the Veteran had minimal changes in the lumbar vertebral bodies and the appearance of a spine of a 30 year old rather than that of a 20 year old.  X-rays also showed no degenerative changes and that the remaining intervertebral disc spaces appeared adequately maintained.  Dr. M.H.'s final impression was of a lumbosacral sprain of a sustained basis with some postural deficiency.  

The second private physician letter was from Dr. J.K., dated in November 1965, that reported the Veteran had been treated for the past three years for back trouble.  Dr. J.K. noted X-rays that showed juvenile epiphysitis involving the mid and lower thoracic vertebrate and opined that condition should preclude the Veteran from service.  

The Board notes that both of those letters were stamped in January 1966 by the induction examination physician which indicated that those documents had been reviewed and considered in the Veteran's physical profile.  Therefore, the Board finds that the inclusion of those private letters to the Veteran's service medical records at the time of the entrance examination means that those findings were incorporated into the entrance examination and the preexisting low back disability was noted at the entrance examination, despite that the findings were adequate for entrance to service at the entrance examination.

A February 1966 orthopedic profile concerning the Veteran's lower back condition reported that the Veteran had a history of wrenching his back beginning in 1963 by lifting truck tires.  X-rays showed a normal lumbosacral spine with a full range of motion without back spasms.  The Veteran was found to be fit for enlistment and induction.  

The Board finds that the Veteran's lower back condition was noted on his induction examination, specifically by the February 1966 orthopedic consultation, and the noting of the two private physician reports that showed the Veteran had a preexisting lower back condition prior to enlistment.  Therefore, the presumption of soundness does not apply and a lower back disability preexisted entrance to service.  38 U.S.C.A. § 1111 (2013)

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Falzone v. Brown, 8 Vet. App. 398 (1995). Evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

The Board notes that the Veteran's preexisting lower back condition was characterized by pain by both the Veteran and two private physical treatment notes before induction into active military service.  Of note is the February 1966 orthopedic examination that showed a normal lumbosacral spine with a full range of motion with no back spasms.

A September 1966 service medical record showed that the Veteran had chronic back pain that was worse with prolonged sitting.  The Veteran was diagnosed with spondylolisthesis of the D12 and L1.  A subsequent September 1966 service medical record shows that X-rays of the spine to be normal.  The Veteran reported back pain with point tenderness in the lower lumbar area.

An October 1966 service medical record of an orthopedic report shows that the Veteran's low back condition was evaluated.  The Veteran reported lower back pain with forward flexion to 90 degrees with reflexes noted as good.  The Veteran was found to have normal x-rays although he reported pain with no relief from treatment.  Physical examination showed tenderness on the L4 area.  His spine showed no evidence of scoliosis or list.  He was found to have a very prominent dorsal curvature in the lateral aspect with a resultant dorsal rotundum effect.  No tenderness to palpation or percussion over the spinous processes and no muscle spasms was elicited on examination.  His lumbar curve during forward flexion was flattened but not reversed with no pain exhibited.  X-rays showed an increased curvature in the lateral view of the lumbar spine with minimal wedging of D8 and D9 showing evidence of an old Scheurerman's Disease.  The final impression of the October 1966 service medical record of the orthopedic consultation was a postural back ache secondary to Schuererman's Disease of the dorsal spine.

A November 1966 separation examination reported that the Veteran was clinically evaluated with a normal spine.  The Veteran reported a history of lower back pain.

A January 2006 VA treatment record shows that the Veteran reported back pain.  The Veteran reported that he was in a motor vehicle accident three years prior that caused his back injury.  The Veteran reported taking oxycodone and muscle relaxant for the back pain, but he was out of medication and had been borrowing pills from his girlfriend.  

An August 2006 VA treatment record showed that the Veteran reported significant back pain that began after a motor vehicle accident and that the pain had been worsening for the last one and a half years.  

An April 2011 VA orthopedic examination report shows that the Veteran reported back problems before military service when he was a child.  He reported that when he played sports, his back pain caused his legs to collapse and he would fall to the ground for several minutes before he could stand up again.  The Veteran reported that he experienced pain in his lower back that would travel up his thoracic spine.  The Veteran reported that he had a motor vehicle accident in 2002 or 2003 but that he had experienced back problems before the incident.  He also indicated that he was not sure if the motor vehicle accident worsened his back condition.

The VA examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral and thoracic spine.  The examiner opined that the Veteran's lumbar and thoracic spine condition were not incurred during active service.  The VA examiner's rationale took into consideration the Veteran's entire medical history and all the evidence in the claims file.  The examiner reported that the conditions preexisted the Veteran's active service based upon a physical examination and review of the claims file.  

With regard to aggravation, the examiner's first report indicated that it was as likely as not that the Veteran's lower back condition increased in severity during active military service but that it could not be determined whether the increase was beyond the natural progression of the disorder.  In November 2011, the examiner provided an addendum opinion to the April 2011 examination report.  The examiner opined that after reviewing the claims file and the April 2011 examination report, the Veteran's preexisting thoracic and lower back conditions did not worsen during active duty as those conditions were present before, during, and after military service.  Of note, is the November 2011 VA examination report rationale that noted incidents of treatment for back pain before induction into active service.  Also noted were the Veteran's service medical records that showed no comments regarding back pain during the induction and separation examinations.  The VA examiner also noted X-ray reports in February and September 1966 that showed no abnormalities of the spine.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for aggravation of a lower back condition because the preponderance of the evidence shows that the preexisting back disability did not undergo any permanent increase in severity during service.

The Board finds that the most probative evidence of record is the April 2011 VA examination report and November 2011 VA addendum report that concluded the Veteran's lower back condition did not undergo any permanent increase in severity during active service.  That opinion and rationale is supported by the evidence contained in the claims file that shows the Veteran entered service with a preexisting back condition that was shown by two private physician treatment reports.  Of note is that the Veteran did not report any current symptoms of a back condition during his January 1966 induction examination or his November 1966 separation examination.  The Board notes that while the Veteran reported pain and received treatment for point tenderness of the lower back, x-rays and physical examinations showed no spinal abnormalities.  The Board finds that the Veteran's service medical records and the April 2011 VA examination report show that it is more likely that the Veteran's preexisting lower back condition did not increase beyond the natural progress of the disability during service as the reported symptomatology of lower back pain was consistent with symptoms the Veteran experienced before, during, after active military service.  The VA examiner reviewed the claims file and provided a sufficient rationale for the opinion.  There is no competent medical evidence of record to the contrary.  Consequently, the Board finds the record clearly and unmistakably shows that the lower back condition did not undergo any increase of severity beyond the nature progress of the disorder during the Veteran's period of active service from July 1966 to November 1966.  Therefore, the Board finds that the lower back condition was not aggravated by service.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with the lower back disability, and it finds that he has not done so. 38 C.F.R. § 3.309 (2013).  There is no competent medical evidence indicating that the Veteran was treated for any low back condition after separation from active service in 1966, until January 2006, approximately forty years following separation from active service, although at that time he attributed the pain to a motor vehicle accident in approximately 2003.  The passing of almost forty years from the claimed aggravation of the Veteran's back disability in service and the first evidence of treatment weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Veteran can testify to that which he is competent to observe, such as symptoms of back pain, but is not competent to provide an opinion as to whether a preexisting lower back disability was permanently worsened beyond the natural progression of the disorder.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Even considering the Veteran's statements as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to any low back condition until January 2006.  In a January 2006 VA treatment record that was the Veteran's first contact with any VA facility, the Veteran reported severe pain caused by a motor vehicle accident three years prior that caused his back pain.  In an August 2006 VA treatment record of the Veteran's first physical examination by VA personnel, the Veteran reported that his back pain began three years prior after a motor vehicle accident.  Therefore, the Board finds that the Veteran's statements as to continuity of symptomatology are less credible and carry little probative weight as during his first treatments at a VA facility he did not report any in-service back pain or aggravation but clearly indicated that his back pain manifested after a motor vehicle accident while on the contrary, during his VA examination associated with this claim, he contended that his back condition began before the car accident.  He also indicated that he was not sure if the back condition was worsened by the accident.  Accordingly, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since that period of active duty.  Thus, a medical nexus is not shown by continuity of symptomatology, or by allegation of any continuity of symptomatology by the Veteran.  

The Board also finds it significant that within the Veteran's personnel file, a letter from the Marine Corps staff reported the Veteran was examined for lower back pain and exhibited no physical findings consistent with his complaints.  X-rays showed that the Veteran had a normal spine and an orthopedic consultation report recommended the Veteran for full duty.  The letter also reported that the Veteran displayed a poor attitude and poor motivation and was willing to take any action to get out of the service.  A November 1966 personnel report showed that the Veteran was discharged as a result of an Administrative Board action and not by reason of a physical disability.  Therefore, the Board finds that evidence also weights against the Veteran's claim for service connection for a lower back disability as those records clearly show that he was not limited by his preexisting condition but by his attitude that consequently led to his discharge.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's lower back condition was aggravated by active service because the preponderance of the evidence supports a finding that the back disability noted at the entrance examination did not undergo any permanent increase in disability during service. Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


